              Case 2:05-cr-00034-MCE Document 441 Filed 01/04/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:05-CR-00034-MCE
12                                Plaintiff,              STIPULATION REGARDING SCHEDULE
                                                          FOR DEFENDANT’S MOTION TO REDUCE
13                         v.                             SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                          FINDINGS AND ORDER
14   LINDA ANN CHANEY,
15                               Defendant.
16

17

18

19                                               STIPULATION

20          Plaintiff United States of America (the “government”), by and through its counsel of record, and

21 the defendant, by and through his counsel of record, hereby stipulate as follows:

22          1.     The defendant filed a motion for compassionate release on December 21, 2020. Docket

23 No. 435.

24          2.     Counsel for the government requests additional time to obtain relevant records and draft

25 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

26 request.

27          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing

28 schedule on the defendant’s motion as follows:

      STIPULATION RE BRIEFING SCHEDULE                   1
30
             Case 2:05-cr-00034-MCE Document 441 Filed 01/04/21 Page 2 of 2


 1                 a)      The government’s response to the defendant’s motion to be filed on or before

 2          January 5, 2021;

 3                 b)      The defendant’s reply to the government’s response to be filed on or before

 4          January 12, 2021.

 5

 6          IT IS SO STIPULATED.

 7    Dated: December 29, 2020                               MCGREGOR W. SCOTT
                                                             United States Attorney
 8

 9                                                           /s/ JUSTIN L. LEE
                                                             JUSTIN L. LEE
10                                                           Assistant United States Attorney

11

12    Dated: December 29, 2020                               /s/ HANNAH LABAREE
                                                             HANNAH LABAREE
13                                                           Counsel for Defendant
                                                             LINDA ANN CHANEY
14

15
                                           FINDINGS AND ORDER
16
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
17
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
18
            a)     The government’s response to the defendant’s motion, Docket No. 435, is due on or
19
     before January 5, 2021;
20
            b)     The defendant’s reply to the government’s response, if any, is due on or before January
21
     12, 2021.
22
            IT IS SO ORDERED.
23
     Dated: January 4, 2021
24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
